Citation Nr: 1302871	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  05-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2004, the Veteran testified at an RO formal hearing, and in January 2006, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the Veteran's claims file.

In July 2006, March 2008, and January 2010, the Board remanded the Veteran's claim for further development, and in October 2010, the Board denied the claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in June 2012 vacating the Board's decision and remanding the claim to the Board.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the June 2012 Memorandum Decision, the Court determined that the December 2009 VA medical opinion, relied upon by the Board when denying the Veteran's claim, is inadequate, as it is supported by an insufficient rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an VA right hand examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hand osteoarthritis is related to service, to include the Veteran's right hand injury sustained in September 1974.

The examination report must include a complete rationale for all opinions expressed, i.e. a reasoned medical explanation.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


